DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered.
 	Applicant’s amendment dated 06/09/2022 has been received and entered.  By the amendment, claims 1-7 and 10 are now pending in the application.
Applicant’s arguments dated 06/09/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as following:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., US 9,257,081.
Regarding claim 1 and 10, Nakayama et al. disclose a display panel 100 (figs 3, 11), in which pixel structure (figure 11) comprising:
. a plurality of pixel units 24 in an array
. wherein three of the pixel units form a pixel group a coupled to a data line SLi, SLi+1 and two scan lines GLj, GLj+1 arranged in sequence, wherein the pixel structure comprises: 
. a plurality of first pixel units R1 arranged in a row, wherein the first pixel units are coupled to a first scan line GLj
. a plurality of second pixel units G2  arranged in the row, wherein the second pixel units are coupled to a second scan line GLj+1 
. a plurality of third pixel units B1/B2 arranged in the row, wherein the third pixel units are alternately coupled to the first scan line GLj and the second scan line GLj+1
Although Nakayama et al. do not disclose a brightness value of the third pixel unit (blue pixel B) being lower than brightness values of the first pixel unit R and the second pixel unit G, it would have been obvious to one of ordinary skill in the art before the effective filing date to employ a blue pixel unit having a lowest brightness since it was known in the display art to avoid blue light intake with night shift issue.
Re claim 2, wherein the first pixel unit R1 and the second pixel unit G2 are arranged in parallel and are alternatively arranged (see fig. 11).
Re claim 3, wherein the second pixel unit G2 and the third pixel unit B1 are arranged in parallel and are alternatively arranged (see fig. 11).
Re claim 4, wherein the first pixel unit G2 and the third pixel unit B1 are arranged in parallel and are alternatively arranged (see fig. 11).
Re claim 5, wherein in the two scan lines GLj, GLj+1, where j=1 (positive number).
Re claim 6, wherein the first pixel unit is a red pixel R1.
Re claim 7, wherein the second pixel unit is a green pixel G2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871